No. 04-02-00344-CV
Leticia Lorraine MOLINA,
Appellant
v.
Gilberto MOLINA, Jr.,
Appellee
From the County Court at Law No. 1, Webb County, Texas
Trial Court No. 1999-CVG-000440-C1
Honorable Ron Carr, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	August 21, 2002
DISMISSED FOR WANT OF PROSECUTION
 On July 22, 2002, this court notified the trial court clerk that the clerk's record was late.  The
trial court clerk responded to our notice by stating that the clerk's record was not filed because: (1)
appellant had failed to pay or make arrangements to pay the clerk's fee for preparing the record and
that appellant is not entitled to appeal without paying the fee; and (2) no final judgment or order has
been submitted and finalized.  On July 30, 2002, we ordered appellant to provide written proof to this
court that : (A) either (1) the clerk's fee has been paid or arrangements have been made to pay the
clerk's fee; or (2) appellant is entitled to appeal without paying the clerk's fee; and (B) a final
judgment or order has been entered by the trial court. (1)  We stated that if appellant failed to respond
within the time provided, this appeal would be dismissed for want of prosecution. See Tex. R. App.
P. 37.3(b).  Appellant has not responded to our prior order.  This appeal is dismissed for want of
prosecution.  See Tex. R. App. P. 37.3(b).  Costs of appeal are taxed against appellant.							PER CURIAM
DO NOT PUBLISH
1. The appellant's notice of appeal states that the date of the judgment or order appealed from is ____, 2002.